Citation Nr: 0328607	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  97-10 138A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for a right knee 
disorder, currently evaluated as 40 percent disabling.

2.  Entitlement to an initial evaluation in excess of 20 
percent for a low back disorder.

3.  Entitlement to a compensable evaluation for arthritis of 
the right hip.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for dysthymic disorder.

7.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to March 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted entitlement to service connection for a low 
back disorder and assigned a 20 percent evaluation.  This 
matter also comes to the Board on appeal from a July 1996 
rating decision in which the RO denied entitlement to an 
evaluation in excess of 40 percent for a right knee disorder.  
The veteran subsequently perfected an appeal as to the 
evaluations assigned for both of those disabilities.  During 
that stage of the appeal, the RO issued Statements of the 
Case (SOC's) in April 1997 and October 1997, and Supplemental 
Statements of the Case (SSOC's) in October 1997 and October 
1998.

This matter also comes to the Board on appeal from an October 
1998 rating decision in which the RO denied entitlement to 
service connection for tinnitus, bilateral hearing loss, and 
dysthymic disorder, and entitlement to a TDIU.  In that 
decision, the RO also granted entitlement to service 
connection for a right hip disorder and assigned a 
noncompensable evaluation.  The veteran subsequently 
perfected an appeal as to each of those issues.  During that 
stage of the appeal, the RO issued an SOC in June 2003.

In a VA Form 9, Appeal to Board of Veterans' Appeals, 
received in June 1997, the veteran indicated that he wished 
to appear at a personal hearing before a Hearing Officer at 
the RO.  He also indicated that he wished to appear at a 
personal hearing before a Member of the Board.  In September 
1997, the veteran presented testimony at a personal hearing 
before a Hearing Officer.  A transcript of this hearing was 
prepared and associated with the claims folder.  Thereafter, 
in VA Forms 9 received in March 1998 and July 2003, the 
veteran specifically indicated that he did not wish to appear 
at a personal hearing before a Member of the Board.  
Therefore, the Board finds that the veteran's request for a 
personal hearing before a Veterans Law Judge has been 
withdrawn.  38 C.F.R. § 20.702(e) (2003).

REMAND

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 
(West 2002)).  In particular, this law included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  In 
addition, VA has published regulations, which were created 
for the purpose of implementing many of the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003)).

Pursuant to 38 C.F.R. § 3.159 (2003), VA is required to make 
reasonable efforts to obtain relevant records not in the 
custody of a Federal department or agency.  Such reasonable 
efforts will generally consist of an initial request for the 
records and, if the records are not received, at least one 
follow-up request.  A follow-up request is not required if a 
response to the initial request indicates that the records 
sought do not exist or that a follow-up request for the 
records would be futile.  

The Board notes that, in a VA Form 21-4142, Authorization for 
Release of Information, dated in June 1997, the veteran 
reported having received treatment from Dr. S-P.F., a private 
physician.  The record is negative for any indication that 
the RO ever attempted to obtain the veteran's treatment 
records from that physician.  Therefore, in accordance with 
the provisions of 38 C.F.R. § 3.159, the Board finds that a 
remand of this case is necessary so that the RO can issue a 
request to that physician for all available treatment records 
pertaining to the veteran. 

In July 1997, the veteran underwent a VA audiological 
examination, which showed that he had a current hearing loss 
disability as defined by 38 C.F.R. § 3.385 (2003).  In the 
report of that examination, the examiner noted that the 
veteran had attributed his hearing loss to exposure to 
"bomding overseas".  The examiner also noted that the 
veteran had reported experiencing tinnitus, which he had 
attributed to noise exposure during service as well.  
However, while the examiner noted that the veteran attributed 
both of these disabilities to service, it does not appear 
that the examiner offered his or her own opinion as to the 
etiology of these disorders.  Therefore, because it appears 
that the presence of a bilateral hearing loss disability has 
already been established, the Board finds that the most 
appropriate action is to refer the veteran's claims folder to 
an ear, nose, and throat (ENT) specialist for an opinion as 
to whether these disabilities are related to his military 
service.

The Board notes that, effective September 26, 2003, the 
criteria for evaluating disorders of the spine were amended.  
See 68 Fed. Reg. 51,454 (Aug. 27, 2003).  The Court has held 
that "where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to appellant should and will apply unless Congress 
provided otherwise or permitted the Secretary . . . to do 
otherwise and the Secretary did so."  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  See also Holliday v. Principi, 14 
Vet. App. 280 (2001).  

In accordance with the Court's holding in Karnas, the Board 
believes that a remand of this issue is necessary so that the 
RO can adjudicate the veteran's claim of entitlement to an 
initial evaluation in excess of 20 percent for a low back 
disorder under both the new and old criteria, and apply the 
version that is found to be most favorable to his claim.  

Recently, the U.S. Court of Appeals for the Federal Circuit 
issued a decision which purports to overturn the Court's 
precedents in Karnas and Holliday.  See Kuzma v. Principi, 
___ F.3d ___, No. 03-7032 (Fed. Cir. Aug. 25, 2003).  
However, the Board notes that the Federal Circuit's decision 
in Kuzma appears to be limited to the retroactive application 
of section 3(a) of the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially amended the provisions of chapter 
51 of title 38 of the United States Code, concerning the 
notice and assistance to be afforded to claimants in 
substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (now codified as amended at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002)).  In fact, the Federal Circuit 
specifically stated that "section 3(a) of the VCAA does not 
apply retroactively", reaffirming its earlier holdings in 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002), and 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002).  There 
is no indication that the Federal Circuit intended Kuzma to 
completely overturn Karnas or Holliday.  

In short, the Board finds that the Court's ruling in Karnas 
continues to require retroactive consideration of changes in 
law, except for VCAA § 3(a), prior to the conclusion of the 
administrative or judicial appeals process.  In other words, 
the veteran is entitled to have his claim of entitlement to 
an increased rating for a low back disorder considered under 
both the old and new provisions of the criteria for 
evaluating disorders of the spine, and therefore remand is 
required.  See Karnas, supra.  

Accordingly, this case is remanded for the following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent judicial 
decision in Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, and 
other pertinent judicial precedents and 
legislative enactments.  The RO is also 
free to undertake any additional 
evidentiary development deemed necessary.

2.  The RO should arrange for the 
veteran's claims folder to be forwarded 
to a VA ear, nose, and throat (ENT) 
specialist.  The specialist should 
thoroughly review the veteran's claims 
folder, to include the report of his 
audiological evaluation in July 1997.  
The specialist should offer an opinion as 
to the etiology of the veteran's 
bilateral hearing loss disability.  In 
particular, the specialist should comment 
on whether it is at least as likely as 
not (i.e., to at least a 50-50 degree of 
probability) that the present hearing 
loss disability is related to any 
acoustic trauma sustained during military 
service, or whether such a relationship 
is unlikely (i.e., less than a 50-50 
probability).  In answering this 
question, the specialist should discuss 
whether the veteran's type of hearing 
loss is consistent with noise exposure, 
as opposed to other cause(s).  The 
specialist should also provide an opinion 
as to whether the veteran currently has 
tinnitus, and; if so, whether it is at 
least as likely as not that the tinnitus 
is related to any acoustic trauma 
sustained during military service, or 
whether such a relationship is unlikely.  
If the specialist determines that an 
examination is necessary to answer these 
questions, such an examination should 
then be arranged by the RO.

3.  The RO should readjudicate the issues 
on appeal.  The RO should specifically 
and expressly consider the claim of 
entitlement to an increased evaluation 
for a back disorder under the pertinent 
rating criteria in effect both prior to 
and as of September 26, 2003, applying 
the version more favorable to the veteran 
for the period before the effective date 
of the amendments.  If the benefit sought 
on appeal remains denied, the RO should 
issue an SSOC, and the veteran and his 
representative should be afforded time in 
which to respond.  The claims folder 
should then be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).


